Citation Nr: 0609084	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 12, 1975 until 
August 22, 1975.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in June 
2002 and October 2002 of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Columbia, South Carolina, which 
denied service connection for a psychiatric disorder 
involving anxiety and depression.  

The Board remanded the case to the RO in May 2004 for 
additional development.  That development has been completed 
and the case is once again before the Board for review. 


FINDING OF FACT

Competent medical evidence of record demonstrates that the 
veteran's psychiatric disorder characterized as anxiety and 
depression had its onset in service.


CONCLUSION OF LAW

Anxiety and depression were incurred in service.  38 U.S.C.A 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a psychiatric disorder 
involving anxiety and depression as a result of service.  For 
the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, including psychosis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records include a 
June 1975 examination report at the time of his enlistment.  
In a Report of Medical History associated with that report, 
the veteran denied depression or excessive worry, nervous 
trouble of any sort, and bed wetting since age 12.  In 
addition, no psychiatric disorders were noted on clinical 
evaluation.  Shortly after he entered active duty, however, 
the veteran was seen for episodes of enuresis (bed wetting).  
A psychiatric evaluation revealed no evidence of psychosis, 
impaired reality testing, or formal thought disorder.  The 
enuresis was not felt to be the product of mental illness but 
rather the exacerbation of a neuropathic trait.  It was 
determined that this problem precluded a favorable future 
military adaptation and warranted service separation as 
unsuitable. 

At his December 2003 hearing, the veteran related his anxiety 
and depression to incidents in service involving harassment 
by officers as well as a near-drowning experience.  He 
testified that he almost drowned during a swimming test 
because he did not know how to swim.  He explained that he 
began to experience anxiety and depression immediately after 
this incident, which ultimately led in episodes of enuresis.  
He also testified that he was harassed by officers because of 
his inability to swim.  

In a March 2002 letter, R.N., Ph.D., stated that he had seen 
the veteran from June 1999 to March 2002 for severe anxiety 
and depression.  Dr. R.N. indicated that the veteran's 
anxiety and depression were the result, in part, of 
significant psychosocial stressors at work, including an on-
the-job injury.  

In a September 2002 letter, however, Dr. R.N. related the 
veteran's anxiety and depression to service.  Dr. R.N. 
indicated that he had reviewed a variety of records 
pertaining to the veteran's military service.  Dr. R.N. noted 
that the veteran had been separated from the Navy due to 
enuresis, which had no demonstrable organic etiology.  Dr. 
R.N. noted that the veteran's records indicated that he was 
immature, that his enuresis was an exacerbation of a 
neuropathic trait, and that he responded to stress 
symptomatically.  Dr. R.N. provided the following opinion: 
"This is consistent with [the veteran's] current 
psychiatric/emotional difficulties, as [his]anxiety and 
depression manifested themselves secondary to an on the job 
injury."  Dr. R.N. thus concluded that the veteran's anxiety 
and depression were present while serving in the U.S. Navy."

The veteran was afforded a VA psychiatric examination in June 
2005 to determine the nature and etiology of his psychiatric 
disorder.  In his report, the examiner acknowledged that he 
was asked to comment on the significance of the veteran's 
episodes of enuresis in service as well as Dr. R.N.'s opinion 
that the veteran's psychiatric disorder was present in 
service.  The examiner also indicated that he had carefully 
reviewed the veteran's claims file.  Following that review 
and a mental status examination, the examiner provided the 
following diagnoses: (1) generalized anxiety disorder, (2) 
depressive disorder, not otherwise specified, (3) trauma-
related symptoms, and (4) a history of cocaine and opiate 
abuse. 

The examiner noted that the veteran had a number of trauma 
related symptoms but that he did not feel comfortable making 
a diagnosis of post-traumatic stress disorder.  However, the 
examiner provided the following opinion in which he related 
the veteran's anxiety and depression to service. 

It is this clinician's opinion that the veteran's 
depression and anxiety do appear to be a 
continuation of symptoms that he experienced in the 
military.  It seems that he was having a difficult 
time coping while in the military and his anuresis 
[sic] appeared to be a likely or a probable 
manifestation of his poor coping at the time and 
that he had some difficulties after the military 
but then coped fairly well for a while and then had 
a problem on the job, which appeared to exacerbate 
his symptoms again and clearly it appears that the 
veteran demonstrates a longstanding problem with 
coping with stress well and this appears to be 
related to underlying depression and anxiety, which 
appear[s] to be exacerbated by his stressful 
experiences in the military.  


After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for a psychiatric disorder characterized 
as anxiety and depression.  There is no evidence that the 
veteran suffered from enuresis or a psychiatric disorder 
prior to service.  Instead, the service medical records show 
that he was seen for episodes of enuresis shortly after his 
enlistment.  Although a clinician at that time determined 
that the veteran's episodes of enuresis were not an 
indication of mental illness, medical professionals have 
since determined that these episodes were indeed an early 
manifestation of his current psychiatric disorder involving 
anxiety and depression.  

In this regard, both Dr. R.N. and the VA examiner determined, 
based on a review of the record, that the veteran's 
psychiatric disorder involving anxiety and depression is 
related to service.  In his September 2002 letter, Dr. R.N. 
ruled out that the veteran's enuresis had an organic 
etiology, and determined that his anxiety and depression were 
present in service.  He also indicated that the veteran's 
problems in service were consistent with his current 
psychiatric and emotional difficulties, thereby indicating 
that his current psychiatric disorder was a chronic condition 
which had its onset in service.  The VA examiner agreed and 
concluded that the veteran's current anxiety and depression 
were a continuation of symptoms that he first experienced in 
service as evidenced by the veteran's enuresis.  

The Board finds these opinions to be highly probative, as 
they are supported by sound rationale and based on a review 
of the claims file.  Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  These 
opinions, in essence, indicate that the veteran's episodes of 
enuresis in service were an early manifestation of anxiety 
and depression, that he continued to suffer from anxiety and 
depression since service, and that his current psychiatric 
disorder involving anxiety and depression is therefore 
related to service.  Accordingly, the Board finds that 
service connection for a psychiatric disorder characterized 
as anxiety and depression is warranted. 

As a final matter, the Board finds a discussion of whether 
there has been compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 to be unnecessary in light of 
the complete grant of benefits sought on appeal.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107.



ORDER

Service connection for anxiety and depression is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


